Citation Nr: 0513878	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  97-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for the residuals 
of cold injury to the left foot, from January 12, 1998, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of cold injury to the right foot, from January 12, 1998, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of cold injury to bilateral feet, evaluated as 30 percent 
disabling between August 17, 1997 and January 12, 1998, and 
evaluated as 10 percent disabling prior to August 17, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 1996 and May 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The claims for increased evaluations for the residuals of 
cold injury to the left and right foot have been before the 
Board twice, in May 1999 and July 2003, and the claim for 
service connection for PTSD was before the board once, in 
July 2003, when the claims were remanded for further 
development.  The case is now again before the Board.

The Board notes that the veteran is diagnosed with major 
depressive disorder which a VA examiner in November 1997 
opined was the result of his active service or, in the 
alternative, had existed since his active service.  A claim 
for major depression is thus inferred and is referred to the 
RO for appropriate action.

Concerning the issue of an increased evaluation of the 
veteran's bilateral residuals of cold injury prior to January 
12, 1998, the Board notes that there are actually two periods 
for consideration, between August 17, 1997 and January 12, 
1998, when the disability was evaluated as 30 percent 
disabling, and prior to August 17, 1997, when the disability 
was evaluated as 10 percent disabling.

The veteran filed his claim for increase for this disability 
in January 1994.  In a May 1998 rating decision, the RO 
granted an increase to 30 percent for the bilateral 
disability under regulations in effect prior to January 12, 
1988, effective August 17, 1997, apparently based on the date 
of the VA examination report that showed increase in the 
disabling condition.  By the same rating decision, the RO 
granted 20 percent evaluations, separately, for the residuals 
of cold injuries to the left and right feet, respectively, 
effective January 12, 1998, the effective date of the change 
in regulations allowing the increase and separate evaluation.  
See 62 Fed. Reg. 65,207 (1997).  Subsequently, in an October 
2004 rating decision, the RO granted 30 percent, 
respectively, to the residuals of cold injury to the left and 
right feet, each, effective January 12, 1998.

The criteria under which the residuals of cold injury, or 
frostbite, is evaluated changed during the pendency of this 
claim, effective January 12, 1998.  See 62 Fed. Reg. 65,207 
(1997).

The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria.  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).

As is also noted below, however, the new criteria are more 
favorable to the veteran, as they require each extremity to 
be evaluated separately and then combined.  Hence, the 30 
percent evaluation granted effective January 12, 1998 for the 
service connected residuals of cold injury of left and right 
feet, each, respectively, combines to make a total combined 
evaluation for these disabilities of 60 percent.  This 
compares to a maximum evaluation of 50 percent for residuals 
of frozen feet, bilaterally, that is afforded under the old 
criteria.  Hence, the Board has determined that the RO has 
granted the maximum benefit allowed by law in its October 
2004 rating decision, from January 12, 1998.  

Accordingly, the separate 30 percent evaluations are the 
maximum benefit afforded under the Diagnostic Code.  
Notwithstanding, as the evaluations assigned prior to January 
12, 1998 do not constitute a full grant of benefits possible 
for these disabilities prior to that time, and as the veteran 
has not withdrawn his claim, the issue concerning entitlement 
to an increased rating for his service-connected bilateral 
residuals of cold injuries to his feet is still pending.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the medical evidence supports a grant of 
30 percent, and no greater, for the bilateral residuals of 
cold injuries to the veteran's left and right feet prior to 
January 12, 1998 and throughout the period of appeal pending.  
Hence, the Board has framed the issue as printed on the title 
page of this decision, and will discuss the issue, below, as 
one involving entitlement to an increased evaluation prior to 
January 12, 1998.

The issues of entitlement to an extraschedular evaluation, 
and of service connection for any other manifestation of the 
disability not considered in granting the present 30 percent 
evaluation (as required by Note 1 following the criteria), if 
applicable, for the service connected residuals of cold 
injury to the left and right feet under 38 C.F.R. § 3.321 
(2004) is the addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated in October  2004, the RO 
granted the veteran's claim for entitlement to a 30 percent 
evaluation for the residuals of cold injury to the left foot, 
effective January 12, 1998, the effective date of the change 
in regulation allowing the grant.  This is the highest 
evaluation afforded under the Diagnostic Code, 

2.  By a rating decision dated in October  2004, the RO 
granted the veteran's claim for entitlement to a 30 percent 
evaluation for the residuals of cold injury to the left foot, 
effective January 12, 1998, the effective date of the change 
in regulation allowing the grant.  This is the highest 
evaluation afforded under the Diagnostic Code.

3.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to an increased 
evaluation for the residuals of cold injury to the left foot.

4.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to an increased 
evaluation for the residuals of cold injury to the right 
foot.

5.  The veteran does not manifest a diagnosis of PTSD.

6.  Prior to January 12, 1998, the service connected 
residuals of cold injury to bilateral feet was manifested by 
complaints of pain and swelling and objective findings of 
persistent swelling, tenderness, and redness that was no more 
than moderate in symptomatology and absent the loss of any 
toes or parts of toes.  


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to an increased 
evaluation for the residuals of cold injury to the left foot.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2004).  

2.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to an increased 
evaluation for the residuals of cold injury to the right 
foot.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2004).  

3.  PTSD was not incurred as a result of active service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 
(2004).

4.  The criteria for a grant of 30 percent for bilateral 
residuals of cold injury to the left and right feet, and no 
greater, prior to January 12, 1998 and including prior to 
August 17, 1997, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.7, 4.14, 4.104, Diagnostic Codes 
7122 (1994-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2004).

Concerning the issues of entitlement to increased evaluations 
for the residuals of cold injuries to the left and right 
feet, the Board notes that by an October 2004 rating 
decision, the RO granted 30 percent for the residuals of cold 
injuries to each foot, respectively, under Diagnostic Code 
7122, effective January 12, 1998.

As noted in the Introduction, above, the criteria under which 
the residuals of cold injury, or frostbite, is evaluated 
changed during the pendency of this claim, effective January 
12, 1998.  See 62 Fed. Reg. 65,207 (1997).

The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria.  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See 38 U.S.C.A. § 5110(g) 
(West 2002).

Moreover, the new criteria are more favorable to the veteran, 
as they require each extremity to be evaluated separately and 
then combined.  Hence, the 30 percent evaluation granted 
effective January 12, 1998 for the service connected 
residuals of cold injury of left and right feet, each, 
respectively, combines to make a total combined evaluation 
for these disabilities of 60 percent.  This compares to a 
maximum evaluation of 50 percent for residuals of frozen 
feet, bilaterally, that is afforded under the old criteria.

Hence, the benefit granted by the RO in its October 2004 
rating decision, effective January 12, 1998, represents the 
maximum benefit allowed by law for these disabilities.  

Note 1 following the criteria indicates that other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon and muscle 
atrophy, should be evaluated separately unless used to 
support the evaluated assigned.  Manifestations such as 
amputations and complications, such as squamous cell 
carcinoma or peripheral neuropathy, are to be evaluated 
separately.  The medical evidence does not show that the 
veteran has been diagnosed currently with separate conditions 
found to be the result of his service-connected cold injury 
residuals and which have not been considered in awarding the 
presently assigned 30 percent evaluation assigned the left 
and right leg disabilities, each, respectively.  However, an 
entry dated in February 1994 indicates that he was then 
diagnosed with bilateral tibial neuropathy.  To the extent 
that separate, compensable evaluations may be currently 
warranted, the Board has remanded the matter for further 
evaluation and consideration by the RO.  In addition, the 
Board has remanded for further development the issue of 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321.

Accordingly, the separate, 30 percent, evaluations represent 
the maximum benefit afforded by the regulations for this 
disability under the current criteria, which became effective 
January 12, 1998.  The combined, 60 percent, evaluation 
further represents a greater benefit than could have been 
awarded under the criteria in effect prior to January 12, 
1998, which afforded a maximum benefit for bilateral 
residuals of frostbite of 50 percent.  Finally, the effective 
date assigned is the earliest date the change in regulation 
which allowed the grant to be made became effective.

The Board notes that the issues of entitlement to higher 
evaluations prior to January 12, 1998, for the residuals of 
cold injuries to the left and right feet, currently evaluated 
as 30 percent disabling, bilaterally, from August 17, 1997 to 
January 11, 1998, and 10 percent, bilaterally prior to August 
17, 1997, are the subject of decision, below.  In addition, 
the issue of entitlement to an additional, separate 
evaluations and to an extraschedular evaluation for these 
disabilities is the subject of a remand immediately following 
this decision.

As a result, the RO's decision awarding a 30 percent 
evaluation for the residuals of cold injuries to the left and 
right feet, each, respectively, from January 12, 1998, the 
effective date allowed in revised criteria, has fully 
resolved, and thus has rendered moot, the administrative 
claims on appeal to the Board.  Therefore, having resolved 
the veteran's claims in his favor, there is no longer a 
question or controversy remaining with respect to entitlement 
to an increased evaluation for the residuals of cold injuries 
to the left and right feet, each, respectively, from January 
12, 1998.  38 C.F.R. § 3.4 (2004).  Nor are any exceptions to 
the mootness doctrine present because the relief sought on 
appeal, the grant of the highest evaluation afforded under 
the Diagnostic Code at the earliest possible effective date 
allowed by the change in regulation that permitted the higher 
evaluations, has been accomplished without the need for 
action by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 
269, 270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

Accordingly, the issues of entitlement to higher evaluations 
for the residuals of cold injuries to the left foot, and for 
the residuals of cold injuries to the right foot, are 
dismissed.


II.	VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of entitlement 
to service connection for PTSD or to the issues of increased 
ratings for bilateral residuals of cold injuries to the left 
and right feet prior to January 12, 1998.  VA has complied 
with the notice and duty to assist provisions of the VCAA, 
and the veteran was advised by VA of the information required 
to substantiate these claims.

The RO issued the veteran VCAA letters in May 2001, and in 
July and August 2003.  There appears to have been some 
difficulty in reaching the veteran at this time, as other 
letters mailed in July, September, and November 2003-
addressed to other addresses-were returned as 
nondeliverable.  It was not until October 2003 that the 
veteran notified the RO of a forwarding address for his mail, 
at a homeless shelter.  In January 2004, he again notified 
the RO of a new address.  No further mail was returned as 
"undeliverable."  In February 2004, the RO sent out another 
VCAA letter covering all issues on appeal.  The veteran 
responded with information in the same month.  

In addition, the July 2003 Board remand and October 2004 
supplemental statement of the case gave specific information 
as to the changes in the law and regulations effected by the 
VCAA along with information regarding the evidence needed to 
substantiate his claims.  In addition, the February 2004 
letter indicated precisely what evidence was required to show 
that the veteran manifested a clear diagnosis of PTSD that 
was the result of the inservice stressors he claimed.  The 
December 1996 statement of the case explained the 
manifestations of cold injury residuals required to meet the 
next higher, 20 and 30 percent, evaluations under Diagnostic 
Code 7122 prior to January 12, 1998.

The Board notes that the veteran's claims were remanded 
twice, in May 1999 and July 2003 for further development.  
The May 1999 and July 2003 remands addressed the claims for 
increased evaluations for cold injury residuals.  The July 
2003 remand addressed, additionally, the claim for service 
connection for PTSD.  Among other things, these remands 
requested that the RO obtain treatment records and notify the 
veteran of changes in criteria and regulations.  The Board 
notes that this development was accomplished.  VA treatment 
records, service personnel records, and reports from the 
service department concerning the veteran's service have been 
obtained.  Finally, VA examinations were conducted in 
November 1997, May 2000, and August 2004.  

The veteran has identified no further evidence or source of 
medical findings or opinions to support his claims.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
non-VA records were obtained or submitted by the veteran, and 
the veteran identified no other private treating facilities.  
In addition, VA examinations were provided.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim and the VA has 
obtained all known documents that would substantiate the 
veteran's assertions. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, the veteran and his 
representative provided notice of additional VA records to 
VA, and they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for service 
connection, the evidence considered in connection with the 
issues addressed in this decision, and what information VA 
and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.


III.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

VA treatment records, including reports of hospitalization, 
reflect diagnoses and treatment for psychiatric disorders to 
include depression, rule out substance induced mood disorder, 
alcohol dependence, depressive disorder not otherwise 
specified, alcohol dependence with physiological dependence, 
cocaine dependency with physiological dependence, rule out 
substance induced mood disorder versus depressive disorder, 
substance induced mood disorder, alcohol dependence with 
psychological dependency in sustained partial remission, 
cocaine dependency with physiological dependency in sustained 
partial remission, cannabis abuse, substance induced 
psychosis, polysubstance abuse with a history of 
schizoaffective disorder and a history of PTSD, 
schizoaffective disorder, depressed, alcohol and cocaine 
dependency with PTSD, pre-existing PTSD, and PTSD as early as 
1995 and as late as 2003.  These records further show 
treatment for these disorders, including treatment as a PTSD 
outpatient, treatment at the PTSD clinic, and treatment with 
prescribed medications such as Risperdal, Ambien, and 
Remeron.

In November 1997, the veteran underwent VA examination for 
PTSD.  The examiner noted subjective complaints of depression 
and psychosis with feelings of sadness, hopelessness, low 
swell esteem, anhedonia, guilt, fatigue, sleep disturbance, 
and agitation.  The further veteran reported delusions and 
hallucinations with the depression, also associated with the 
inservice event, and a range of substance abuse problems and 
alcohol related difficulties.  The examiner noted that the 
veteran's depression was primarily related to his guilt 
around the death of a soldier which he witnessed while 
service in the military.  The veteran described this incident 
as one in which a soldier under his charge was killed when he 
was thrown off a balcony by another soldier in front of the 
veteran.  The incident happened during an altercation, and 
one of the soldiers threw the other soldier off the balcony.  
The veteran was court martialed but found innocent.  

The examiner recorded objective findings of no combat 
exposure-both as freely admitted by the veteran but also has 
determined from data from administered clinical testing.  
Clinical testing also indicated the presence of severe 
depression, which the examiner noted was consistent with the 
data gleaned in the clinical interview.  Testing results 
further indicated that the veteran then met DSM-IV criteria 
for Major Depressive Disorder, Severe, with Psychotic 
Symptoms, as well as poly substance dependence disorder, in 
remission.  Clinical findings noted the presence of some PTSD 
symptoms but that the veteran did not meet the full criteria 
for PTSD.  Clinical tests administered in addition to the 
clinical interview included the Mississippi Scale for Combat-
Related PTSD, Combat Exposure Scale, Beck Depression 
Inventory, Minnesota Multiphasic Personality Inventory (MMPI-
II), and the Global Assessment of Functioning (GAF) Scale.

The examiner diagnosed major depressive disorder, severe, 
with psychotic symptoms and polysubstance dependence 
disorder, currently in remission.  GAF was measured at 41, 
and the examiner commented that the veteran's depression and 
psychosis have lead to severe interpersonal and occupational 
role deficits, which were due to his depression and 
psychosis, that he opined appeared to have begun during his 
military service.  The examiner further commented:

Data indicate that this veteran witnessed 
the death of another soldier who was 
thrown off a balcony while serving in the 
military ... This event has apparently 
triggered severe depression and his 
depression has worsened to the point that 
he has experienced psychotic symptoms 
concomitant to his depression.  It would 
appear that as a result of this 
depression and the psychosis which 
accompanies this depression that his 
interpersonal and occupational role 
functioning has been severely compromised 
as reflected by his Global Assessment of 
Functioning Scale score of 41.  He also 
shows a long history of poly substance 
dependence and abuse and according to the 
interview it would appear that this 
veteran abuses substances to decrease his 
depression and psychosis.  There were 
some indications of PTSD symptoms as a 
result of the trauma which he witnessed 
in the military but data from this report 
indicate that he does not meet full 
criteria for PTSD.

In contrast, in April 2000, the veteran's VA treating 
psychiatrist submitted the following statement:

This letter is in response to your 
request for me to verify your diagnoses 
and treatment at the Veterans 
Administration Hospital ...  I have been 
seeing you in the PTSD outpatient clinic 
since January 21, 2000.  Your diagnoses 
at this time are:  post-traumatic stress 
disorder (PTSD), prolonged and 
schizoaffective disorder, depressed type, 
chronic.  In addition, your chart 
reflects that you also receive treatment 
here for frostbite of the feet and 
hepatitis C.  It is my opinion that your 
psychiatric illnesses impair your ability 
to concentrate and make it difficult for 
you to interact with others and maintain 
employment.

However, it is not apparent from either the November 1997 VA 
examination report or the April 2000 opinion that either 
physician had the veteran's claims file or medical records to 
review in arriving at their opinions, albeit it would appear 
that the opinion of the November 1997 examiner would be more 
probative as he had accomplished a battery of clinical 
testing to support his findings.

In an effort to clarify the veteran's diagnosis, the RO 
afforded the veteran additional VA examination for PTSD in 
August 2004.  After noting that the entire claims folder had 
been reviewed, the examiner described the following objective 
observations.  The veteran was found to be oriented times 
three, casually dressed, and to present as irritable with 
labile affect.  He exhibited poor eye contact and focused 
mostly on his PTSD symptoms.  The examiner noted that 
auditory hallucinations were present, and that they were 
about hearing the voice of the man who was thrown out of the 
third floor balcony when the veteran was on active service 
(this is his primary stressor).  The veteran was not able to 
clearly distinguish whether the voices were within his head 
or coming from outside.  His speech was organized, and memory 
appeared to be intact for both recent and remote events.  The 
examiner administered the Mini-Mental State Examination, but 
had difficulty getting the veteran to finished it completely.  
Those parts he did complete gave no indication of memory 
impairment.  The examiner did not find the veteran to be 
suicidal or homicidal at the time of the examination.

The examiner diagnosed major depressive disorder with 
psychotic features, and described symptoms of depression, 
anhedonia, hopelessness, worthlessness, sadness, poor 
concentration, lack of energy, poor motivation to do 
anything, and isolation.  The examiner further noted that the 
veteran's sleep problems are probably related to sleep apnea, 
which was previously diagnosed in the record.  The records 
further reflect the veteran was issued a CPAP machine for the 
condition, but he reported he is not currently using it.  
Concerning the veteran's history of hearing voices, the 
examiner noted that it is not clear whether the auditory 
hallucinations are independent of the times the veteran has 
used substances in the past.

Concerning a diagnosis of PTSD, the examiner offered the 
following observations and opinion:

[The veteran] does not meet full criteria 
for post-traumatic stress disorder, 
chronic.  There is a non-combat-related 
incident where the exposure and intensity 
of the traumatic event does not clearly 
meet the criteria.  He has a long history 
of substance abuse starting before the 
military time and with multiple 
rehabilitation programs with poor 
compliance with outpatient treatment.  He 
does have subjective symptoms of post-
traumatic stress disorder, talking about 
the dreams and intrusive thoughts about 
the incident and the guilty feelings 
about not doing something to stop the 
incident.  He remembers everything about 
the incident, but he keeps having 
difficulty in answering the questions 
that are asked about other information in 
his life.  He has severe occupational and 
social impairment due to his substance 
abuse and moving around the country from 
place to place and from VA Hospital to VA 
Hospital.  Regarding relationships, he 
does not have a problem making 
relationships but has problems keeping 
the relationship.

After review of all of the medical evidence, the Board finds 
that the VA examinations, conducted in November 1997 and 
August 2004, are more probative.  This is because the 
examinations involved both clinical interviews and objective 
clinical testing.  Moreover, the August 2004 examination was 
conducted with full review of the entire claims file, to 
include the previous November 1997 examination report, the 
April 2000 opinion, all VA and non VA treatment records, 
service medical records, and the results of stressor 
development with the service department.

As the April 2000 opinion is offered without results of 
clinical testing and absent review of the entire claims 
folder, it cannot outweigh the November 1997 and August 2004 
VA examination reports which, as explained above, were 
conducted with the benefit of clinical testing and, 
concerning the August 2004 report, with review of the entire 
claims folder.

The Board notes that the veteran's stressors are borne out by 
the evidence of record.  However, in this case, it is not an 
unverified stressor but the absence of a clear diagnosis of 
PTSD that defeats the veteran's claim.  See 38 C.F.R. 
§ 3.304; see also Cohen, supra.  The Board therefore cannot 
find that the veteran manifests PTSD that is the result of 
stressors experienced during his active service.

The Board notes that the veteran has been diagnosed with 
major depression which, in November 1997, was thought to have 
been present since his military service.  However, as noted 
above, it cannot be confirmed that this examination was 
conducted with full review of the claims file.  The recent, 
August 2004, VA examination report does not repeat this 
finding and, rather, observes that the veteran has a long 
history of substance abuse pre-dating his military service.  
Hence, the Board has referred to the RO the implied claim for 
service connection for major depression.

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests PTSD that is the 
result of stressors he experienced during his active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With regret, the Board finds that absent medical evidence of 
a clear diagnosis of PTSD the Board is not able to find that 
the veteran manifests PTSD that is the etiological result of 
his active service.
 
After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD.  The benefit 
sought on appeal is accordingly denied.


IV.  Increased Evaluation

As noted above, the veteran also claims an increased 
evaluation for his bilateral residuals of cold injuries to 
his left and right legs prior to January 12, 1998.  The 
disability was evaluated as 10 percent disabling prior to 
August 17, 1997, and as 30 percent disabling from August 17, 
1997 to January 12, 1998.  As indicated above, the Board 
finds that the medical evidence supports a 30 percent 
bilateral evaluation under Diagnostic Code 7122, prior to 
January 12, 1998.  Thus, the Board will discuss the time 
periods as one time period, that prior to January 12, 1998.

The RO originally granted service connection for the 
residuals of cold injury to the left and right legs in a 
February 1983 rating decision, evaluating the disability as 
noncompensable under Diagnostic Code 7122, effective November 
8, 1982, the date his claim for service connection was 
received.  The RO based its decision on service medical 
records showing that the veteran was exposed in the field to 
cold and complained of pain in his feet.  He was subsequently 
put on profile for cold weather injury of both feet.  His 
report of medical examination at discharge from active 
service shows a history of frostbite to both feet.  A VA 
examination dated in January 1983 reported a history of 1st 
degree frostbite in Korea in 1978.  Examination of the 
veteran's feet revealed plantar warts bilaterally with hallux 
valgus.  No tissue loss was detected and the nails 
demonstrated no abnormalities or fungal infection.  Arterial 
pulsations were equal, and gait and station were normal.  The 
examiner diagnosed residuals of frostbite of the feet, 1st 
degree, essentially asymptomatic.  

In September 1993, the RO increased the evaluation assigned 
his bilateral residuals of cold injury to his left and right 
feet to 10 percent, effective in June 1993, based on VA 
treatment records reflecting complaints of pain, swelling, 
bleeding, and peeling and findings bilateral tibial 
neuropathy indicative of neuropathy that the examiner thought 
was probably of vascular origin consistent with frostbite.  
No treatment was then recommended or available for the 
condition.  

In May 1998, the RO increased the bilateral evaluation 
afforded the service-connected residuals of cold injury to 
the left and right feet to 30 percent, effective August 17, 
1997.  A 20 percent evaluation was assigned each foot, 
respectively, under the new criteria, effective January 12, 
1998.  This evaluation was later increased to 30 percent, 
which is the highest evaluation afforded under the revised 
criteria under Diagnostic Code 7122.  These evaluations have 
been confirmed and continued to the present.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The criteria under which the residuals of cold injury, or 
frostbite, is evaluated changed during the pendency of this 
claim, effective January 12, 1998.  See 62 Fed. Reg. 65,207 
(1997).

Prior to January 12, 1998, Diagnostic Code 7122 warranted 
that the residuals of frozen feet were to be evaluated as 10 
percent disabling, both bilaterally and unilaterally, for 
mild symptoms or chilblains.  A 20 percent evaluation was 
afforded for persistent moderate swelling, tenderness, 
redness, etc., unilaterally.  30 percent was afforded for the 
same level of symptomatology, bilaterally.  A 40 percent 
evaluation was warranted for unilateral frozen feet 
manifested by loss of toes, or parts, and persistent severe 
symptoms.  A 50 percent evaluation was warranted for the same 
level of symptomatology, bilaterally.  A note following the 
criteria indicates that with extensive losses higher ratings 
may be found warranted by reference to amputation ratings for 
toes and combination of toes; in the most severe cases, 
ratings for amputation or loss of use of one or both feet 
should be considered.  There is no requirement of loss of 
toes or parts for the persistent moderate or mild under this 
diagnostic code.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(prior to January 12, 1998).

Under the revised criteria, Diagnostic Codes 7122 affords a 
10 percent evaluation for cold injury residuals with the 
following in affected parts:  arthralgia or other pain, 
numbness or cold sensitivity.  A 20 percent evaluation is 
afforded for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  Notes 
following are (1) separately evaluate amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
diagnostic code 7122 and (2) evaluate each affected part 
(e.g. hand, foot, ear, nose) separately and combine the 
ratings in accordance with §§ 4.25 and 4.26.  38 C.F.R. § 
4.104, Diagnostic Codes 7122 (2004).

The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria.  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).

As noted in the introduction and discussed in the dismissal, 
above, the new criteria are more favorable to the veteran, as 
they require each extremity to be evaluated separately and 
then combined.  Hence, the 30 percent evaluation granted 
effective January 12, 1998 for the service connected 
residuals of cold injury of left and right feet, each, 
respectively, combines to make a total combined evaluation 
for these disabilities of 60 percent.  This compares to a 
maximum evaluation of 50 percent for residuals of frozen 
feet, bilaterally, that is afforded under the old criteria.  
Hence, the Board determined that the RO had granted the 
maximum benefit allowed by law in its October 2004 rating 
decision and, accordingly, dismissed the veteran's claim for 
an increase greater than that, above.  In a remand 
immediately following this decision, the Board is remanding 
the issue of entitlement separate, compensable evaluations 
for manifestations not considered in evaluating the service-
connected cold injury residuals under Diagnostic Code 7122, 
as allowed by Note 1 following the criteria, and to 
extraschedular evaluation for this disability under 38 C.F.R. 
§ 3.321 for further development.

Accordingly, as the Board has determined that the new 
criteria is more advantageous to the veteran, but that this 
criteria may only be applied as of the effective of the new 
criteria, or January 12, 1998, and as he has already been 
granted the full benefit available under the new criteria, or 
30 percent for each foot, respectively, effective as of 
January 12, 1998, the Board has dismissed the consideration 
of an evaluation greater than 30 percent, respectively, for 
the service-connected residuals of cold injury to the left 
and right foot, each, from January 12, 1998 and has remanded 
for further development the issue of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321.

Therefore, the only issue left for determination here is the 
appropriate evaluation assigned to the veteran's service 
connected cold injury residuals to the left and right foot 
prior to January 12, 1998.  As the new criteria cannot be 
applied prior to January 12, 1998, because the amended 
regulations expressly provided an effective date and did not 
allow for retroactive application, see 38 U.S.C.A. § 5110(g) 
(West 2002), the Board may only apply the old criteria prior 
to January 12, 1998.

Prior to January 12, 1998, the medical evidence reflects that 
the veteran's service connected bilateral cold injury 
residuals of the left and right feet were manifested by 
complaints of swelling and pain.  VA treatment records show 
that the veteran presented with complaints of swelling and 
pain as early as 1993.  Examiners noted the presence of 
blisters and bleeding with structural changes, such as flat 
feet.  In February 1994, an entry notes that the 
electromyograph and nerve conduction studies revealed 
bilateral tibial neuropathy indicative of mono neuropathy 
multiplex probably of vascular origin consistent with 
frostbite.  The entry noted that no treatment was available 
for the condition.

He veteran underwent VA examination in November and December 
1997.  The results reflect subjective complaints of pain, 
tingling and burning during cold weather and in air 
conditioning, and occasional swelling which he relieves by 
rubbing his feet and soaking them in hot water.  The examiner 
noted objective findings of a callous on the big toes, 
bilaterally, and dry skin.  Vascular findings reflected DP/PT 
at 4/4 bilaterally.  Capillary fill time was one second, 
bilaterally.  Vibratory sensation was intact, and muscle 
strength measured 5 of 5 intrinsically and extrinsically.  
There was no muscle hypertrophy or atrophy.  Findings of 
rigid pas planus were noted, with full range of motion of the 
joints of the feet and ankle without pain on motion.   No 
fine or coarse crepitus was felt or heard, and no peri-
articular swelling was noted.  There were no subluxations, 
bony swelling, intrarticular swelling, ligamentous laxity, or 
local or generalized swelling.  The examiner diagnosed a 
history of symptoms of pain with use, cold sensitivity, 
burning, throbbing type of pain especially during cold 
weather, which is the sequela of frostbite, full range of 
motion of the joints of the feet and ankle, intact 
neurovascular status, and no restriction of motion.  Results 
of X-rays reflect findings of possible old resorptive changes 
of the distal tuft of the right great toe, mild degenerative 
joint disease of the right first metatarsal phalangeal and 
interphalengeal joints.

After review of all of the medical evidence, the Board finds 
that the criteria for an evaluation of 30 percent, and no 
greater, for the bilateral residuals of cold injury to the 
left and right feet are met.  The medical evidence of record 
establishes persistent moderate swelling, tenderness and 
redness.  A higher evaluation could be warranted for symptoms 
of loss of toes or parts, or persistent severe symptoms, but 
the medical evidence of record simply does not establish that 
these symptoms are present.  VA treatment records reflect 
that the veteran has presented with complaints of swelling, 
pain, blisters, and bleeding and has sought treatment for 
these conditions.  Yet, the VA examination report found no 
swelling at this time, no limitation of motion, no crepitus, 
ligamentous laxity, and intact neurovascular system.  
Moreover, there is no evidence of loss of toes or parts.  
Therefore, after consideration of all of the evidence, the 
Board finds that the medical evidence does not establish the 
presence of loss of toes or parts with persistent severe 
symptoms.

The Board notes the veteran's assertions that his residuals 
of cold injuries to his left and right feet were more 
disabling at this time, and by this decision, the Board is 
granting a 30 percent bilateral evaluation based on the 
medical evidence presented of complaints of pain and swelling 
and observations of blisters and bleeding, and of tibial 
neuropathy.  However, the Board finds that the criteria for 
an evaluation greater than 30 percent is not warranted, for 
the reasons and bases discussed above.

Accordingly, after review of all the evidence of record, the 
Board finds that a rating of 30 percent, and no greater, for 
the bilateral residuals of cold injury to the left and right 
foot is warranted under Diagnostic Code 7122 for the period 
of time prior to January 12, 1998.

As the Board is remanding for further development the issue 
of entitlement to an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1), it will not be discussed here.


ORDER

The claim for an evaluation greater than 30 percent for the 
service connected residuals of cold injury to the left foot, 
from January 12, 1998, is dismissed.

The claim for an evaluation greater than 30 percent for the 
service connected residuals of cold injury to the right foot, 
from January 12, 1998, is dismissed.

Service connection for PTSD is denied.

An evaluation of 30 percent, and no greater, for the 
residuals of cold injury to bilateral feet, prior to January 
12, 1998-including prior to August 17, 1997-is granted, 
subject to the statutory and regulatory provisions governing 
the payment of monetary benefits.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

As discussed above, the RO has granted the maximum benefit 
for the veteran's residuals of cold injury to his left and 
right feet under Diagnostic Code 7122 (2004).  However, the 
RO has not considered whether separate, compensable 
evaluations may be afforded as indicated in Note 1, following 
the criteria, or entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  These matters must be 
remanded for appropriate VCAA notice and development.

Concerning the assignment of separate, compensable 
evaluations as allowed under Note 1, the Board notes that 
Note 1 states that other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, and etc., should be 
assigned separate compensable evaluations unless they are 
used to support the evaluation assigned under Diagnostic Code 
7122.  Manifestations such as amputations and complications, 
such as squamous cell carcinoma or peripheral neuropathy, are 
to be evaluated separately.  The medical evidence does not 
reflect findings of Raynaud's phenomenon or muscle atrophy.  
However, in February 1994, he was diagnosed with tibial 
neuropathy, bilaterally.

The current, August 2004, VA examination reveals diagnoses of 
cold injury residuals of bilateral feet with pain, numbness, 
cold sensitivity, nail abnormalities (onychomycosis) 
hyperhidrosis, impaired sensation to light touch and pin 
price on examination and radiology studies with degenerative 
arthritis.  It appears from the October 2004 rating decision 
that these manifestations were considered and used in 
granting the 30 percent evaluation for the left and right 
foot disabilities, each, respectively.  However, to the 
extent that there may be manifestations that were not 
considered, including previously diagnosed neuropathy, the 
Board finds that further development is necessary.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to separate, compensable evaluations for 
manifestations not considered in the 
assignment of 30 percent evaluations for 
the left and right foot disabilities, 
each, respectively, under Diagnostic Code 
7122, and for extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for the 
residuals of cold injury to the left and 
right feet, respectively.  In particular, 
the RO must inform the appellant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for separate, compensable 
evaluations as allowed by Note 1 under 
Diagnostic Code 7122 and for entitlement 
to extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1); (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should evaluate the veteran's 
claim for separate, compensable 
evaluations for manifestations not 
considered in the assignment of 30 
percent evaluations for his left and 
right foot disabilities, each, 
respectively, under Diagnostic Code 7122, 
as allowed by Note 1 under the criteria.

3.  If necessary, the RO should afford 
the veteran further examination to 
determine the nature and extent of any 
such disabilities.  Accordingly, if it 
deems necessary, the RO should make 
arrangements to afford the veteran VA 
examination by the appropriate 
specialists to determine if any other 
manifestations including, but not limited 
to, neurological and muscle 
manifestations, are the result of his 
service-connected cold injury residuals 
to the left and right feet.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
the residuals of cold injury to left 
and right feet.
?	Describe any current symptoms and 
manifestations attributed to the 
residual of cold injury to left and 
right feet.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right and left foot 
pathology.
?	Provide opinions as to whether or 
not such manifestations as 
amputations, complications such as 
squamous cell carcinoma at the site 
of the cold injury scar, peripheral 
neuropathy, Raynaud's phenomenon, 
muscle atrophy, etc., are the result 
of his service connected residuals 
of cold injury to his left and right 
feet.

4.  The RO should refer the veteran's 
claim for extraschedular consideration 
under 38 C.F.R. § 3.321.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for separate, 
compensable evaluations for residuals of 
cold injury to the left and right feet as 
allowed by Note 1 following Diagnostic 
Code 7122 and entitlement to 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for the residuals of cold 
injury to his left and right feet, 
respectively.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations, if applicable, and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655 (2004).  The Board intimates no opinion as 
to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


